Title: To George Washington from William Davies, 21 May 1789
From: Davies, William
To: Washington, George



Sir,
New York May 21. 1789

In consequence of the vacancy at the board of three, occasioned by the resignation of Mr Baldwin, I have been advised to offer myself as his successor. Having come hither on public business in behalf of Virginia, and without any views towards obtaining an appointment, I have no other recommendation or testimonial in my favor, than my past conduct and present situation can give me. Perhaps it would be foreign to the purpose to mention the length of my service in the army or my employments in it; and it might be deemed unbecoming to assume any merit from my conduct, while at the head of the war department in Virginia, during a busy and difficult period of near two years, thro’ an important part of which, from an almost entire derangement of the Executive, a very large share of the

public business was of necessity thrown under my direction: For my constant exertions in aid of the southern army, I experienced a repetition of the warmest acknowledgements from General Greene & Colonel Carrington, and towards the close of the war when the department was discontinued, I received from the Executive the most honorable testimonials in my favor. I have ventured to mention these circumstances as a presumptive proof of diligence, as well as of some acquaintance with the nature and duties of military arrangements. My professional pursuits both before and since the war, have led to the knowledge of the laws of evidence and of the general principles of equity; and as for my ability in the business of accounts, perhaps the most impartial testimony I can adduce in my favor, is the post I now hold, by an unsolicited appointment from the late Governor Randolph in Council, to superintend the settlement of the accounts of Virginia: and I have presumed to think, that my present deputation to this city for the purpose of adjusting with some of the public board some matters interesting to that State by the express desire of the Executive, is an additional evidence of the favorable opinion, with which in this line I am honored by that government.
I would respectfully hope that the unforeseen contingency of this application, for which, as I have before mentioned, I had not provided, and which I have been induced to make, by the opinion of some members of Congress who are pleased to think favorably of me, will plead in my excuse for saying so much in respect to myself.
Having now nearly completed the business for which I was sent hither, and expecting to return to Richmond in the early part of next week, I cannot refrain, tho’ an humble individual, from embracing the opportunity which this occasion affords me, of joining my voice of congratulation with that of United America and of paying you the tribute of my most sincere veneration and respect. I have the honor to be, sir, your most obedient and very humble servant

Wm Davies.

